
	
		IIA
		109th CONGRESS
		2d Session
		S. J. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2006
			Mr. McConnell (for
			 himself, Mrs. Feinstein,
			 Mr. McCain, Mr.
			 Frist, Mr. Reid,
			 Mr. Alexander, Mr. Allard, Mr.
			 Allen, Mr. Bennett,
			 Mr. Biden, Mr.
			 Bingaman, Mrs. Boxer,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burns, Mr. Burr,
			 Mr. Chafee, Mr.
			 Chambliss, Mrs. Clinton,
			 Mr. Cochran, Ms. Collins, Mr.
			 DeWine, Mrs. Dole,
			 Mr. Domenici, Mr. Durbin, Mr.
			 Ensign, Mr. Feingold,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Kennedy,
			 Mr. Kerry, Mr.
			 Kohl, Mr. Kyl,
			 Mr. Leahy, Mr.
			 Lieberman, Mr. Lugar,
			 Mr. Martinez, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mr. Obama, Mr.
			 Salazar, Mr. Santorum,
			 Mr. Sarbanes, Mr. Smith, Ms.
			 Stabenow, Mr. Sununu,
			 Mr. Voinovich, and
			 Mr. Wyden) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		JOINT RESOLUTION
		Approving the renewal of import restrictions contained in
		  the Burmese Freedom and Democracy Act of 2003, and for other
		  purposes.
	
	
		1.Amendment to Burmese Freedom
			 and Democracy Act of 2003Section 9(b)(3) of the Burmese Freedom and
			 Democracy Act of 2003 (Public Law 108–61; 50 U.S.C. 1701 note) is amended by
			 striking three years and inserting six
			 years.
		2.Renewal of
			 import restrictions under Burmese Freedom and Democracy Act of 2003
			(a)In
			 GeneralCongress approves the renewal of import restrictions
			 contained in section 3(a)(1) of the Burmese Freedom and Democracy Act of
			 2003.
			(b)Rule of
			 ConstructionThis joint resolution shall be deemed to be a
			 renewal resolution for purposes of section 9 of the Burmese
			 Freedom and Democracy Act of 2003.
			3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act or July 26, 2006, whichever occurs first.
		
